Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-11 drawn to a smoothing tool and to a crucible comprising a smoothing tool, were originally presented on December 5, 2017.  By the preliminary amendment also dated December 5, 2017, claims 1-11 were cancelled and new claims 1-12, again drawn to a smoothing tool and crucible, were presented.  By the additional preliminary amendment dated September 29, 2020, new claims 29 to 40 are presented while all other claims stand as previously presented.  It is noted that all pending claims 12-40 find supporting basis in the originally filed claims 1-11.
Claims 1-40 have been presented in the instant application.  Claims 1-11 have been cancelled thereby leaving claims 12-40 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 12-40 are pending for prosecution on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijowski (US 4,571,321).

Regarding claim 12, Kijowski (US 4,571,321) discloses a smoothing tool configured for smoothing glass frit (1:14-23; 3:66-4:9), comprising: 
a rod (“frame plate member 78 shown in figs. 2 and 6 is part of a means for impressing screen structure 38 down into and through at least a portion of a batch of pulverulent constituents…Plate member 78 is in engagement with a suitable conventional means (not shown) for generally vertically reciprocating frame plate member 78 to provide for impressing screen structure 38 down into and through at least a portion of a batch of pulverulent constituents or removing screen structure 38 from a batch of pulverulent constituents.  Examples of such conventional means are a hydraulic or pneumatic piston arrangement or a worm gear arrangement suitably in engagement with plate member 78 as by being bolted or welded thereto” – 10:3-19;  In the instant case, the Examiner understands the recitation of a piston to mean a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth (https://www.merriam-webster.com/dictionary/piston).  Thus, a rod is either implicitly disclosed in the Kijowski arrangement or, in the alternative, such a structure would have constituted an obvious modification to the prior art smoothing tool where the reference expressly calls for provision of a piston),
a grid configured to be in contact with the grass frit to be smoothed (“FIG. 3 shows a top view of screen structure 38 of FIG. 2. FIG. 3 shows base portion 40 and screen portion 42. Screen portion 42 in the embodiment illustrated in the drawings has two substantially flat screen layers 50 and 52 as shown in FIGS. 4 and 5. In other embodiments of the present invention, screen structure 38 can have a single substantially flat screen layer or a plurality of substantially flat screen layers being desirably substantially uniformly spaced from each other.” – 6:34-42; 6:43-7:63; In the instant case, screen portion(42) is construed to read upon the claimed grid structure), the grid being mechanically connected to the rod (“Examples of such conventional means are a hydraulic or pneumatic piston arrangement or a worm gear arrangement suitably in engagement with plate member 78 as by being bolted or welded thereto” – 10:3-19), and 
at least one vibrator configured to vibrate the grid (“Referring to FIG. 2, a motor 60 and a plurality of spring assemblies 62 are shown in engagement with support member 12 to provide for vibrating the screen structure 38 horizontally in a circular orbital motion” – 8:32-39).

    PNG
    media_image1.png
    440
    651
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    440
    651
    media_image1.png
    Greyscale


Regarding claims 17 and 18, see discussion of claim 16 regarding pivotal motion of the grid (48).  Where the rod is mounted to plate (78) to allow vertical translation of the smoothing apparatus, it is reasonable to conclude that the pivotal motion provided by spring assemblies (62) would be orthogonal to a longitudinal axis of the rod. In the alternative, pivotal motion about an axis which is orthogonal to the longitudinal axis of the rod would have been considered an obvious extension over the prior art of record for reasons noted above.
Regarding claim 19, see Kijowski at figure 3 which teaches a regular pattern of recesses (i.e. through holes) in the grid of the smoothing device.  

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijowski (US 4,571,321) as applied to claim 12 and in further view of Kroeckel (US 2,857,143).
Regarding claim 13, Kijowski teaches or renders obvious all that is recited in claim 12 as noted above.  Kijowski provides an electric motor for vibrating the screen structure (8:32-50) however the reference notes that the motor arrangement is only exemplary and other suitable means for providing vibration may be substituted for the disclosed electrical motor (9:63-10:2).  In view of the foregoing, it may be said that the prior art contained a device which differed from the claimed device by the substitution of a pneumatic vibrator for the electrical vibrator disclosed in Kijowski.  
Kroeckel (US 2,857,143) discloses a pneumatic vibratory motor for providing which advantageously allows for adjusting the character of the vibratory motion over a wide range by 
Regarding claim 14, Kroeckel teaches the use of compressed air to actuate the pneumatic vibrator (“The compressed air for actuation of the pneumatic motor enters through the threaded inlet 26 in the housing 10, this inlet communicating with the distributing duct 27', through which the compressed air enters the ports 28 and actuates the rotor.” – 1:63-2:10) 
Regarding claim 15, see discussion of claims 12-14 above.  Further, although the prior art does not expressly disclose a conduit or pipe for conveyance of pressurized gas to the pneumatic vibrator, such a modification would have constituted an obvious extension over the prior art of record.  That is, one skilled in the art would understand that in Kijowski an electrical wire(s) must convey power to the electrical motor even though no such wire(s) is depicted or disclosed in the reference as power is required for the electrical vibration motor to operate.  In an analogous fashion, where a pneumatic vibrator is substituted for the electrical vibrator of Kijowski, one of ordinary skill would immediately recognize the need to provide a conduit or pipe to supply pressurized air as a pressurized gas to the .  

Claim 20-23, 25-28, and 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2006/0050762) in view of Dipel (US 4,534,893), Kijowski (US 4,571,321) as applied to claim 12, and Phillips (US 3,028,183).
Regarding claim 20, Richardson teaches a cold-crucible-induction melter (CCIM) for vitrification of radioactive waste material.  Richardson teaches filling the crucible (56) with a charge of granular waste material (55).  It is noted that head assembly (20) as well as each of the access ports (15), (14) and (12) comprise flange mounting attachments.  Richardson is silent regarding provision of a vibrating smoothing tool configured to smooth the charge in the CCIM melter as required by the claim.

    PNG
    media_image2.png
    565
    292
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    711
    526
    media_image3.png
    Greyscale

Dipel (US 4,534,893) is directed to a process for vitrifying a radioactive waste charge comprising a glass powder and ceramic tablets of a radioactive waste materail (abs).  As a means to fully utilize the volume of the crucible (6:31-35) and to create a compact block comprising the radioactive substances and a matrix which continuously surrounds these ceramic tablets (abs) which reduces the surface area for leaching of radioactive materail (2:64-3:5), Dipel teaches that the crucible is vibrated during or after loading of the charge to be melted (7:47-8:19; 9:1-25)).  Dipel is silent regarding provision of a smoothing tool according to claim 12 and configured for smoothing glass frit in the crucible.  For this reason, it may be said that the prior art to Richardson and Dipel teach a “base” device which differed from teh claimed device by the substitution of a smoothing tool comprising a rod, a grid, and a vibrator as recited in claim 12 in lieu of the whole crucible vibrating means disclosed by Dipel.


a rod (“frame plate member 78 shown in figs. 2 and 6 is part of a means for impressing screen structure 38 down into and through at least a portion of a batch of pulverulent constituents…Plate member 78 is in engagement with a suitable conventional means (not shown) for generally vertically reciprocating frame plate member 78 to provide for impressing screen structure 38 down into and through at least a portion of a batch of pulverulent constituents or removing screen structure 38 from a batch of pulverulent constituents.  Examples of such conventional means are a hydraulic or pneumatic piston arrangement or a worm gear arrangement suitably in engagement with plate member 78 as by being bolted or welded thereto” – 10:3-19;  In the instant case, the Examiner understands the recitation of a piston to mean a short cylindrical body fitting within a cylindrical chamber or vessel along which it moves back and forth (https://www.merriam-webster.com/dictionary/piston).  Thus, a rod is either implicitly disclosed in the Kijowski arrangement or, in the alternative, such a structure would have constituted an obvious modification to the prior art smoothing tool where the reference expressly calls for provision of a piston),
a grid configured to be in contact with the grass frit to be smoothed (“FIG. 3 shows a top view of screen structure 38 of FIG. 2. FIG. 3 shows base portion 40 and screen portion 42. Screen portion 42 in the embodiment illustrated in the drawings has two substantially flat screen layers 50 and 52 as shown in FIGS. 4 and 5. In other embodiments of the present invention, screen structure 38 can have a single substantially flat screen layer or a plurality of substantially flat screen layers being desirably substantially uniformly spaced from each other.” – 6:34-42; 6:43-7:63; In the instant case, screen portion(42) is construed to read upon the claimed grid structure), the grid being mechanically connected to the rod (“Examples of such conventional means are a hydraulic or pneumatic piston arrangement or a worm gear arrangement suitably in engagement with plate member 78 as by being bolted or welded thereto” – 10:3-19), and 
at least one vibrator configured to vibrate the grid (“Referring to FIG. 2, a motor 60 and a plurality of spring assemblies 62 are shown in engagement with support member 12 to provide for vibrating the screen structure 38 horizontally in a circular orbital motion” – 8:32-39).

    PNG
    media_image1.png
    440
    651
    media_image1.png
    Greyscale



	Kijowski notes that the disclosed smoothing tool advantageously results in a higher degree of uniformity in the batch of pulverulent constituents (1:49-55) which promotes uniform compaction, faster sintering and a more uniform product (3:66-4:4) while simultaneously eliminating the need for vibrating the entire apparatus into which the pulverulent batch of constituents is placed (4:5-9). In view of Kijowski, it is apparent that the substituted component and its function was known in the art at the inter alia, uniform batch compaction, promoted sintering, and resultant enhancement in product uniformity in addition to eliminating the need to vibrate the entire crucible structure to achieve batch compaction.  
	Under the above proposed modification of Richardson and Dipel by Kijowski, a skilled practitioner would have found it an obvious matter to extend the Kijowski smoothing tool rod through a flange portal analogous to the flange portals employed in the Richardson CCIM apparatus as flange joints are used for all openings in the Richardson apparatus.  The prior art is however silent regarding the arrangement of a holding flange specifically providing a rod pass-through to the interior volume of a sealed furnace of the type disclosed by Richardson.  Thus, it may be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by providing a holding flange arrangement which allows relative movement between the flange and a rod passing through the flange.
	Regarding the structure of the claimed flange arrangement, Phillips (US 3,028,183) teaches a holding flange for passing a rod type structure into an atmospherically sealed furnace which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in the prior art of record.  Specifically, Phillips discloses an improved ball joint (see below images) for rod or shaft members extending through a wall section whereby the rods may be moved axially and from side to side on one side of the wall by manipulating the rod portion extending through on the other side (1:14-23).

    PNG
    media_image4.png
    722
    609
    media_image4.png
    Greyscale
  
	Phillips notes that the disclosed ball joint advantageously allows for the instrumentation at the end of the rod to be “moved to different stations within the furnace without disturbing the rest of the setup.  In view of Phillips, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention, namely by providing a holding flange configured to be attached to a mating flange of a melting furnace which allowed a rod to pass through the holding flange and which permits relative movement between the rod and the holding flange. One of ordinary skill in the art could have applied the known “improvement” of a ball-joint holding flange in the same way to the “base” CCIM crucible of Richardson and the results of such a modification would have been predictable to one of ordinary skill in the art.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have 
	Regarding claims 21-23, see discussion of claim 20 above.  In the instant case, Phillips discloses a ball joint connection to the holding flange which allows both translation motion of the rod as well as pivotal motion about a first axis of rotation.  
	Regarding claim 25, see discussion above regarding claim 20.  In the instant case, Richardson teaches a crucible for induction melting of radioactive material and glass frit comprising a bottom and a cover wherein the receptacle delimits a cavity.  Dipel teaches that, when vitrifying radioactive waste, it is advantageous to vibrate the melting crucible in order to densify the batch materials, and Kijowski teaches a vitreous batch smoothing device comprising a grid and a vibrator configured to vibrate the grid extending from a rod which advantageously smooths and compacts vitreous batch materials and which eliminates the need to vibrate the entire vessel.
	Regarding claim 26, Richardson teaches a cold-crucible-induction melter (CCIM) for vitrification of radioactive waste material.
	Regarding claim 27 and 28, see discussion of claim 20 above.  Of particular note, Richardson teaches an aperture 14 for introducing materials into the CCIM.  As noted above, in view of Phillips and Richardson, it would have been obvious to provide a flanged portal for inserting the Kijowski smoothing tool into the cavity of the CCIM.  Of course, one of ordinary skill in the art would have been fully equipped to dimension the clearance of the holding flange to properly accommodate the smoothing tool of Kijowski.  Such a matter constitutes no more than common sense and routine engineering design practice for one of ordinary skill in the art at the time of the invention.  

Regarding claim 33, see discussion of claims 20, 25 and claim 17.
Regarding claim 34, see discussion of claims 20, 25 and claim 18.
Regarding claim 35, see discussion of claims 20, 25 and claim 19.
Regarding claim 36, see discussion of claims 20, 25 and claim 20.
Regarding claim 37, see discussion of claims 20, 25 and claim 21.
Regarding claim 38, see discussion of claims 20, 25 and claim 22.
Regarding claim 39, see discussion of claims 20, 25 and claim 23.
Regarding claim 40, see discussion of claims 20, 25 and claim 24.

Claim 24, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2006/0050762) in view of Dipel (US 4,534,893), Kijowski (US 4,571,321), and Phillips (US 3,028,183) as applied to claim 20 and 25 and in further view of Kroeckel (US 2,857,143) as applied to claims 13-15 above.
	Regarding claim 24, Richardson teaches a crucible for vitrifying a mixture of glass and radioactive material which employs flange portals for vessel openings, Dipel teaches that, when vitrifying radioactive waste, it is advantageous to vibrate the melting crucible in order to densify the batch materials, Kijowski teaches a smoothing device extending from a rod which advantageously smooths and compacts vitreous batch materials and which eliminates the need to vibrate the entire vessel, and Phillips teaches an advantageous flange portal for melting furnaces which allows a rod to pass through the vessel wall while also permitting translational and pivotal relocating of the device positioned at the end of the rod structure.  
	Regarding claim 24, the above cited prior art is silent regarding the need to pass a pressurized gas supply into the interior of the crucible.  Similarly, as noted above in the grounds of 
Kroeckel (US 2,857,143) discloses a pneumatic vibratory motor for providing which advantageously allows for adjusting the character of the vibratory motion over a wide range by adjusting the eccentric weights (1:22-33).  Thus the substituted component of a vibrator configured to pneumatically vibrate the grid supplied with pressurized gas, was known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the known pneumatic vibrator for the electrical vibrator of Kijowski and the results of such a substitution would have been predictable for a skilled practitioner at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  Further, one would find reasonable motivation to pursue the noted modification of the prior art as Kijowski teaches the use of a pneumatic piston as a means to translate the screen structure (10:3-23) thus a source of pressurized gas would already be available for actuating a pneumatic vibrator.  Further, a skilled practitioner would have found motivation to pursue such a modification as a means to derive the benefits as noted by Kroeckel, namely the ability to tailor the character of the vibrations in the pneumatic vibrator.
	Turning specifically to the merits of claim 24, Phillips teaches that the ball joint flange comprises a portal (6,7) which allows working fluids to traverse the holding flange and reach the apparatus at the terminal end of the rod.  Where the pneumatic vibrating means of Kroeckel is 
	Regarding claim 29, see discussion of claim 20, 25, and 13.
	Regarding claim 30, see discussion of claim 29 and 14.
	Regarding claim 31, see discussion of claim 29 and 15.  Further, as noted above in the rejection of claim 24, Phillips teaches conducing a working fluid through the holding flange and ball joint and to the apparatus at the end of the rod.  

Double Patenting
Applicant is advised that should claim 27 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741